DETAILED ACTION

	This action is responsive to amendments filed 08/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-4, 6-10, 12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable under Kato (2017/0373396) as modified by Tenno (2017/0331190). 	As to claims 1 and 14: Kato teaches an RFID tag comprising:
 	an inductor element having a coiled antenna disposed in a substrate having a mounting surface (418a being the mounting surface, the coiled antenna at 416; antenna shown in detail in figure 9, embodiment shown at figure 20); and
 	an RFIC element mounted on the mounting surface of the substrate and electrically connected to the coiled antenna (910, RFIC element, connected through 420, as seen in figure 20),
 	wherein a winding axis of the coiled antenna is parallel to or inclined with respect to the mounting surface of the substrate (as seen in figure 2),
 	wherein an area of the RFIC element viewed in a direction orthogonal to the mounting surface of the substrate is larger than an opening area of the coiled antenna viewed in a direction of the winding axis of the coiled antenna (as seen in figure 20), and
 	wherein the RFIC element does not overlap at least a portion of an opening of the coiled antenna when viewed in the direction of the winding axis of the coiled antenna (as seen in figure 20).
	Kato is silent as to a chip-shaped component for processing the transmission and reception of a data communication signal.
	Tenno teaches an antenna device with antenna packages which are orthogonally mounted to RFIC packages, and are sized about the same size or larger than these RFIC packages, wherein there is an RFID chip attached to the mounting substrate (seen in figure 5B, 3 is attached to 1 which mounts 2A and 2B, claim 7), wherein the chip adjusts the data communication signal (paragraph 0107).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kato with the teachings of Tenno so that the resonant frequency of the antenna can be modified, thereby allowing for various frequencies and ranges the antenna can operate under, thereby improving the utility of the device.
	As to claim 2: Kato teaches that the RFIC element is disposed outside the coiled antenna without overlapping the opening of the coiled antenna when viewed in the direction of the winding axis of the coiled antenna (as seen in figure 20).
	As to claim 3: Kato teaches that the RFIC element has a size at least as large as the inductor element when viewed in the direction orthogonal to the mounting surface of the substrate (as seen in figure 20).
	As to claim 4: Kato teaches that the RFIC element has a same size as the inductor element when viewed in the direction orthogonal to the mounting surface of the substrate (as seen in figure 20).
	As to claims 6 and 17: Kato teaches that a mounting portion between the inductor element and the RFIC element that is sealed with a resin member (explained in paragraphs 0056, 0128).
	As to claim 7: Kato teaches that the substrate comprises a laminated body having a plurality of laminated dielectric layers or magnetic layers (paragraph 0064, as seen in figure 4, where the substrate has a dielectric property).
	As to claim 8: Kato teaches that the coiled antenna comprises a laminated coiled antenna having a plurality of coil conductor patterns disposed on respective layers of the laminated body that are coupled to each other by interlayer connecting conductors (interlayer connecting conductors shown in figure 2, 16a-c).
	As to claim 9: Kato teaches that wherein the RFIC element does not overlap an entirety of the opening of the coiled antenna when viewed in the direction of the winding axis of the coiled antenna (as seen in figure 20).
	As to claim 10: Kato teaches that the RFIC element has a size that is larger than the inductor element when viewed in the direction orthogonal to the mounting surface of the substrate (as seen in figure 20).
	As to claim 12: Kato teaches that the RFIC element does not overlap at least 80% of the opening of the coiled antenna when viewed in the direction of the winding axis of the coiled antenna (as seen in figure 20).
	As to claim 15: Kato teaches an RFIC element electrically connected to the coiled antenna (910, RFIC element, connected through 420, as seen in figure 20).
	As to claim 16: Kato teaches that the winding axis of the coiled antenna is parallel with respect to the mounting surface of the substrate (figure 20).
	As to claim 21: Tenno teaches that an opening area of the coiled antenna has a height dimension that is larger than a height dimension of the RFIC element in the direction orthogonal to the mounting surface of the substrate (as seen in figure 5B).

2. 	Claim 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2017/0373396) as modified by Tenno (2017/0331190), and further in view of Hasebe (2005/0173532).  The teachings of Kato as modified by Tenno are discussed above.
	As to claims 5 and 18: Kato as modified by Tenno teaches the limitations of claim 1.
	Kato is silent as to that the RFIC element is a wafer level package structure.
	Hasebe teaches that the RFIC element bears an antenna with coiling and a hole in the coiling, where the coiling is smaller or the same size as the mounting surface (as seen in figure 3A), wherein the RFIC structures are diced from a wafer to form individual packages (figure 21, paragraph 0112).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kato as modified by Tenno with the teachings of Hasebe so that the RFIC elements can be mass produced in the most commonly used mass production of RF antenna-package element combinations, thereby reducing cost when produced at scale.  Furthermore, it would not require additional testing to modify Kato to employ wafer production because resin lends itself well to rigid dicing later on in the production cycle.
	As to claim 19: Kato as modified by Tenno and Hasebe teaches the limitation of claim 18.
Kato further teaches forming a resin member (explained in paragraphs 0056, 0128).
Kato is silent as to multiple inductor elements electrically connected onto the package; and after forming the resin member, dicing the wafer and the resin member into respective pieces to form the individual RFID tags that each include one of the multiple inductor elements.
	Hasebe teaches that the RFIC element bears an antenna with coiling and a hole in the coiling, where the coiling is smaller or the same size as the mounting surface (as seen in figure 3A), wherein the RFIC structures are diced from a wafer to form individual packages (figure 21, paragraph 0112).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kato with the teachings of Hasebe so that the RFIC elements can be mass produced in the most commonly used mass production of RF antenna-package element combinations, thereby reducing cost when produced at scale.  Furthermore, it would not require additional testing to modify Kato to employ wafer production because resin lends itself well to rigid dicing later on in the production cycle.
As to claim 20: Kato teaches mounting the respective inductor elements to the wafer such that respective opening of each coiled antenna does not overlap a mounting surface of the wafer when viewed in a direction of the winding axis of the respective coiled antenna (as seen in figure 20).

3. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (2017/0373396) as modified by Tenno (2017/0331190), and further in view of Schantz (2015/0318624).  The teachings of Kato as modified by Tenno are discussed above.
As to claim 13: Kato as modified by Tenno teaches the limitations of claim 1.
Kato as modified by Tenno is silent as to that wherein the winding axis of the coiled antenna is inclined by 45 degrees with respect to each side of the mounting surface of the substrate.
Schantz teaches that the winding axis of the coiled antenna is inclined by 45 degrees with respect to each side of the mounting surface of the substrate (figures 4 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kato as modified by Tenno with the teachings of Schantz so that the form factor of the RF module is made smaller (Schantz, paragraph 0110), thereby improving cost and miniaturization.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not fairly teach or suggest the limitations of claim 11, specifically that the coil sides bear lengths of 0.35mm, 0.15mm and 0.15mm in the X, Y and Z directions, in view of all other limitations present in the claims.
Kato (2017/0373396) and Tenno (2017/0331190) teach antenna packages which are orthogonally mounted to RFIC packages, and are sized about the same size or larger than these RFIC packages.
Schantz (2015/0318624) teaches antenna elements which are mounted 45 degrees raised from the mounting substrate.
Hasebe (2005/0173532) generally teaches an RFIC antenna package which is diced from a wafer.
These references do not contain the specificity of sizing as required in claim 10.  Furthermore, examiner finds this specific specificity absent in the prior art.

Response to Amendment
Independent claim is amended to include an RF chip.  Claim 21 is newly added including the height of the RFIC element with respect to the antenna height.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims are newly rejected by Kato (2017/0373396) as modified by Tenno (2017/0331190).
Kikin (2014/0252095) and Kaga (2013/0221111) are added as references not relied upon that also demonstrate antenna packages which include an IC element, wherein the antenna packages are orthogonally wound to the plane of the IC.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876